DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 6-7 recite, “a worm gear assembly for realizing power transmission between the motor and the saw blade.” The “worm gear assembly” is identified by 16 and is shown in the drawings. However, in paragraph 0052, line 13, the disclosure states, “[t]he housing 11 is also provided with a box 116 for accommodating the worm gear.” This appears to be the only mention of a specific “gear” with respect to the “worm gear assembly,” and other than the assembly being depicted in the drawings, e.g., fig. 9, as a worm gear drive transmission, there is no other description of the “worm gear assembly.” It is unclear what can or cannot be included within the scope of “worm drive assembly.” For example, according to Hurn et al (US Patent 5,850,698), herein referred to as Hurn, it is noted in col. 1, lines 34-35, “[t]raditionally, a worm gear transmission is used to operatively connect the motor to the blade drive shaft perpendicularly rather than in parallel. However, bevel gear transmissions are also used for the same purpose. Nevertheless, people still call saws with bevel rear transmissions ‘worm drive saws.’” If the “worm gear assembly” is an important feature of the claimed invention, it should be described and annotated properly. 	Claim 1, lines 10-11 recite, “a ratio of a nominal voltage of one of the first battery pack to a weight of the electric circular saw is greater than or equal to 6V/Kg and less than or equal to 12V/Kg.” It is unclear if “a weight of the electric saw” considered in the aforementioned ratio includes the weight of the electric circular saw itself or the combined weight of the circular saw and battery together.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
As best understood, Claims 1, 7-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US Publication 2011/0239472) in view of Xing (US Publication 2011/0185581), and further in view of Rudolph (US Publication 2017/0120436), Watson (US Patent 6,161,293), Brotto et al (US Publication 2007/0240892), herein referred to as Brotto, and Zapata (US Patent 4,876,797). 	Examiner notes White et al (US Patent 9,406,915), herein referred to as White, which is utilized to provide teaching in the rejections for Claims 8 and 9, is incorporated by reference in Rudolph (US Publication 2017/0120436). 	Regarding Claim 1, Parks discloses an electric circular saw (fig. 1; paragraph 0044, lines 8-11, “[a]rmature shaft 54 [of motor 16] is rotatably in response to electrical impulse passing through armature windings 56 in a conventional manner thereby producing a rotationally output driving force,” wherein the electrical energy for the impulse is provided via power cable provided at the bottom of the main handle assembly 14), comprising:
	a saw blade (19) configured to rotate about a first axis (A-A);
	a motor (16) comprising a motor shaft (armature shaft 54) for driving the saw blade to rotate (paragraph 0031, lines 7-10 and paragraph 0004, lines 8-11);
	a housing (casing 12) provided with an accommodating portion (the casing is hollow and “can be shaped to house motor 16 and a drive transmission 18,” paragraph 0031, lines 7-8) for accommodating the motor;
	a bottom plate (98) for contacting a workpiece (fig. 13);
	a worm gear assembly (drive transmission 18 with a worm gear 74 on armature 54 of motor 16 and cooperating worm gear 91 on output driveshaft 26 upon which saw blade 19 is directly mounted; see figs. 1 and 18) for realizing power transmission between the motor and the saw blade (paragraph 0031, lines 7-10); and	a power cable (provided at the bottom of the main handle assembly 14; fig. 1) for providing energy to the motor (paragraph 0044, lines 8-11);
	wherein the housing comprises:
	a main handle (14) comprising a first grip portion (17) for a user to grip; and
	a coupling portion (the lower portion of the main handle assembly 14) that connects the main handle (14) and the accommodating portion (12; see fig. 3); and
	wherein the main handle (14), the accommodating portion (12), and the coupling portion are sequentially connected to form an opening through which the user's hand holding the first grip portion passes.	● Parks fails to disclose a power supply device comprising a first battery pack having a plurality of battery cells for providing energy source to the motor; and the coupling portion is a first coupling portion for detachably coupling with the first battery pack.	However, Xing (US Publication 2011/0185581) teaches it is known in the art of electric circular saws (figs. 1-4) to provide a power supply device comprising at least a first battery pack (17) for providing energy source to the motor (paragraph 0022, lines 1-2); wherein the housing (11) of the circular saw has a main handle (14), an accommodating portion (annotated fig. 2) and a coupling portion (annotated fig. 2; the second end 142 of the handle 14 that is formed with “an orifice that is correspondingly mateable with [a] projection [formed on the battery pack 17] so that a user can removably mount the battery pack 17 on the housing 11;” as stated in paragraph 0023, lines 9-13) that allows for detachably coupling (paragraph 0023, lines 7-24) with the first battery pack (17), wherein the main handle (14), the accommodating portion, and the coupling portion are sequentially connected to form an opening (annotated fig. 2) through which the user's hand holding the first grip portion passes. Moreover, the battery pack depicted by Xing appears to have a substantially triangular cross-section, indicating a plurality of battery cells (e.g., three cells arranged next to each other) are present in the battery pack. The Examiner notes the rounded contours of at least one of the battery cells appears to be visible in the cut-away view depicted in fig. 6 of Xing.             
    PNG
    media_image1.png
    513
    680
    media_image1.png
    Greyscale

	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks with the teaching of Xing such that a battery pack is detachably coupled to a coupling portion at any reasonable location on the electrical circular saw thereof, including at a location at the base of the main handle so as to connect the main handle to the accommodating portion of the housing in order to provide a replaceable power supply that allows the user to operate the electric circular saw in an unrestricted manner without being connected to an external power source (Xing, paragraph 0023, lines 5-6), wherein the placement of the battery in line with the rotational axis of the motor and the main handle maintains “a good gravity distribution … by laterally restricting the circular saw within the range of the width of the bade plate,” thereby improving “[t]he balance of the whole circular saw and the operability during cutting” (Xing, paragraph 0005, lines 6-10). Moreover, while the circular saw of Xing is depicted as a battery powered circular saw, Xing states in paragraph 0023, lines 5-6, “[i]n other embodiments, the motor could be supplied with AC power by a power cord.” Thus, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to configure the electric circular saw in either manner, i.e., to be supplied power via power cord or to be supplied power via a battery pack positioned in a location with good weight balance, since both elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	● The modified electric circular saw of Parks substantially disclosed above fails to disclose a ratio of a nominal voltage of one of the first battery pack to a weight of the electric circular saw is greater than or equal to 6V/Kg and less than or equal to 12V/Kg.	 However, Rudolph (US Publication 2017/0120436) teaches it is known in the art of electric circular power tools powered by at least one battery pack (10) to provide a ratio of a nominal voltage of a first pack battery pack to a weight of the electric circular saw is greater than or equal to 6V/Kg and less than or equal to 12V/Kg. With respect to the claimed ratio, Rudolph states in paragraph 0036, “[t]he battery pack 10 can have voltages of 12 volts to 80 volts or greater” (paragraph 0026, lines 8-9), wherein “the power cutter 1 can have a weight when both the power source, such as battery pack 10, and the [cutting] disk 300 are attached of 30lbs. to 8 lbs. or less [~13.6 kg to ~3.6 kg or less].” According to the teaching of Rudolph, a power tool provided with a battery pack having a nominal voltage of 80 volts and a weight of 7 kg will have a ratio of the nominal voltage of the battery pack to a weight of the electric circular saw of 11.4 V/kg. Alternatively, a power tool provided with a battery having a nominal voltage of 48 volts and a weight of 7 kg will have a ratio of the nominal voltage of the battery pack to a weight of the electric circular saw of 6.9 V/kg. Therefore, it is clear to one having an ordinary skill in the art that Rudolph teaches values that satisfy the claimed ratio set forth above. 	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Rudolph such that the electric circular saw of Parks is built to weigh any reasonable amount within the range stated by Rudolph that can easily be operated by a user and be provided with a battery of any reasonable nominal voltage within the corresponding range taught by Rudolph for providing a reasonable amount power to operate the saw depending upon the desired or intended operational parameters of the saw, including weight and nominal voltages values that result in the claimed ratio being greater than or equal to 6V/Kg and less than or equal to 12V/Kg since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Moreover, there are a limited number of combinations of suitable battery sizes (i.e., nominal voltages) and configurations of circular saw with a suitable weight for two-handled operation. It would have been obvious to try any reasonable combination thereof, as set forth above, such that the resulting combination provides the claimed ratio of the nominal voltage of the first battery pack to a weight of the electric circular saw is greater than or equal to 6V/Kg and less than or equal to 12V/Kg.	● The modified electric circular saw of Parks substantially disclosed above fails to disclose the power supply device comprises a plurality of battery cells and a ratio of a diameter of the saw blade to a number of the battery cells comprised in the power supply device is greater than or equal to 6mm/cell and less than or equal to 11mm/cell.	However, the following references provide teaching that is pertinent to the aforementioned limitation:	First, Watson (US Patent 6,161,293) teaches it is known in the art of electric circular saws to utilize a circular saw blade (16) that is “preferably 5 ½” in diameter” (col. 2, line 5), wherein Watson also teaches “[b]attery powered circular saws were typically made using a smaller diameter blade, typically 4” to 5 ½” as opposed to the traditional circular saw with uses 7” to 8” diameter saw blade” (col. 1. Lines 10-13). Thus, Watson teaches a range of saw blade diameters that are commonly utilized in electric circular saws.	Second, Brotto et al (US Publication 2007/0240892) teaches it is known cordless power tools, particularly, electric circular saws, as shown in fig. 4, to utilize a battery pack (e.g., fig. 6A-6C) that can be provided with a variety of battery cell configurations (e.g. figs. 7A-8B), wherein according to paragraph 0061, lines 1-4, “[v]olts per cell and the number of cells for the orientation shown in figs. 7A-8B may be tailored to the desired total power required of the high power Li-ion battery pack.” More specifically, the examiner notes battery pack configurations are shown to have, e.g., 7 cells (fig. 8A), 10 cells (fig. 7A), 14 cells (fig. 8B), or 21 cells (fig. 7B), wherein other suitable configurations are possible depending upon the specific voltage of each cell, the dimensions of each cell, and the overall desired output of the power source depending upon the constraints determined by the operator, i.e., as set forth in the aforementioned teaching of Rudolph.	One having an ordinary skill in the art of electric circular saws will recognize the aforementioned values for saw blade diameter and number of battery cells are just a sample of possible values in the art. Moreover, one having an ordinary skill in the art will recognize that any circular saw powered by a battery pack or power source with a plurality of cells will have a ratio of a diameter of saw blade presently being used to number of battery cells utilized in the power source for said circular saw. As such, the ratios of the saw blade diameter to the number of battery cells for the aforementioned values are set forth below in Table 1. Note: the saw blade diameter values converted to mm from inches and ratio values that fall within the claimed range of greater than or equal to 6mm/cell and less than or equal to 11mm/cell are bolded.
Table 1: Ratio of Diameter of Saw Blade to Number of Battery Cells
 
Diameter (mm)
# of Cells
101.6
139.7
177.8
203.2
7
14.5143
19.9571
25.4
29.0286
10
10.16
13.97
17.78
20.32
14
7.25714
9.97857
12.7
14.5143
21
4.8381
6.65238
8.46667
9.67619

	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the further teaching of Watson and Brotto, such that a ratio of a diameter of the saw blade to a number of the battery cells comprised in the power supply device is any reasonable value, including a ratio being greater than or equal to 6mm/cell and less than or equal to 11mm/cell, since any suitable power source with a reasonable number of battery cells can be selected for a saw blade of a given diameter  because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	● The modified electric circular saw of Parks substantially disclosed above includes the housing further comprises an auxiliary handle (Parks, 20) comprising a second grip portion (Parks, 21) for the user to hold (Park, paragraph 0032, lines 4-9 and paragraph 0050, lines 1-10), the first grip portion (Parks, 17) is symmetrically disposed about a plane (Park, annotated fig. 6), the second grip portion (Parks, 21) extends in a direction obliquely intersecting the plane (Parks, annotated fig. 6), and the direction in which the second grip portion extends obliquely intersects the plane to form an included angle (β; see annotated fig. 6 of Parks).	The modified electric circular saw of Parks substantially disclosed above fails to specifically disclose the included angle (β) greater than or equal to 50 degrees and less than or equal to 70 degrees.	However, Zapata (US Patent 4,876,797) teaches it is known in the art of high power circular cutters to provide a grip portion of an auxiliary handle (55) that extends in a direction obliquely intersecting a plane the extends through the grip portion of a main handle (11) to form an included angle (β) therebetween that “is angled to provide a good grip” (col. 4, lines 30-31).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Zapata such that the included angle (β) between the plane of symmetry of the first grip portion and the direction in which the second grip portion extends obliquely thereto angled at any reasonable direction including an included angle (β) that is greater than or equal to 50 degrees and less than or equal to 70 degrees in order to facilitate a good and relaxed grip for the user that will help reduce fatigue while using the electric circular saw to make a long cut through a workpiece, wherein it has been held that when the general conditions of a claim [i.e., an auxiliary handle positioned at an oblique angle to the longitudinal axis of the main handle] are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105, USPQ 233. Additionally, it is within the general skill of a worker in the art to select or adjust the included angle (β) between the auxiliary handle and the main handle so as to be any reasonable angle that best suits their physical stature. For example, one worker may prefer for the included angle (β) between the forward auxiliary grip and the main handle to be nearly perpendicular. However, another worker may find it more comfortable for the included angle to be 45 degrees, while yet another worker may find the middle ground more comfortable and have the included angle set at 65 degrees. As such, any reasonable angular range would have been obvious to one having an ordinary skill in the art. 	Regarding Claim 7, the modified electric circular saw of Parks substantially disclosed above includes the bottom plate (Parks, 98) forms a first plane (Parks, annotated fig. 4 and Xing, annotated fig. 2) for contacting the workpiece and, when the first plane and the first axis are parallel to each other, a projection of the first battery pack (Xing, 17) is outside a projection of the bottom plate in the first plane. As shown in annotated fig. 2 of Xing, the forward end of the projection of the battery pack is outside of the rear end of the projection of the bottom plate with respect to the first plane.
	Regarding Claim 8, the modified electric circular saw of Parks substantially disclosed above includes one of the first battery pack (Xing, 17) formed by a battery pack case (the outer shell of the battery pack (Xing, 17) that is provided with a groove (paragraph 0023, lines 16-17) into which the coupling portion is embedded when the first battery pack couples to the battery pack case. Xing states in paragraph 0023, lines 9-20, “[t]he connecting manner of the sliding type is commonly arranged with rails being provided on one of the battery pack 17 and the housing 11 and with grooves being arranged on the other one of the battery pack 17 and the housing to receive the rails so that the user can removably connect the battery pack 17 to the housing 11 by the cooperation between the rails and the grooves.” As such, it is obvious to one having an ordinary skill in the art of electric circular saws that the battery pack case taught by Xing can be formed with a groove and the orifice in the housing corresponding to the coupling portion is formed with a corresponding rail to slidably engage the groove upon insertion of the battery pack case into the coupling portion.	The examiner notes battery packs for electric power tool commonly contain a plurality of battery cells, which is set forth by the teaching of Brotto now utilized in the rejection for claim 1. Moreover, White (US Patent 9,406,915), which, as noted above, is incorporated by reference in its entirety by Rudolph (US Publication 2017/0120436), teaches it is known in the art of battery packs for electric power tools (fig. 1B; col. 54, lines 8-14), such as electrical circular saws (col. 55, lines 1-4), to be provided with a battery pack (20A2) with “relatively medium rated voltages such as 40V, 54V, 72V or 80V” (col. 49, lines 56-58), wherein the battery pack comprises a plurality of battery cells (332) and a battery pack case (housing 338) that encircles a battery compartment for accommodating the battery cells (col. 101, lines 19-28). Examiner notes the battery pack case (housing 338) is hollow and encircles (e.g. encloses) the plurality of battery cells (332) residing therein, thereby forming an accommodating space for said cells.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the battery pack of Parks substantially disclosed above with the teaching of White incorporated by reference in Rudolph such that a plurality of battery cells are accommodated with a battery compartment formed within the battery pack case of each of the plurality of battery packs in order to allow the user to adjust the configuration of the battery cells which in turn allows the user to increase or decrease the output voltage of the respective battery pack depending on how much power is required to complete a certain job or how much power is required to operate a specific tool (White, col. 101, lines 17-38).	Regarding Claim 9, the modified electric circular saw of Parks substantially disclosed above includes fails to specifically disclose the nominal voltage of the battery pack is 48V. 	However, White (US Patent 9,406,915), which is incorporated by reference in its entirety by Rudolph (US Publication 2017/0120436), teaches it is known in the art of battery packs for electric power tools (fig. 1B; col. 54, lines 8-14), such as electrical circular saws (col. 55, lines 1-4), to be provided with a battery pack (20A2, 330) with “relatively medium rated voltages such as 40V, 54V, 72V or 80V” (col. 49, lines 56-58), wherein the battery pack comprises a plurality of battery cells (332) and a battery pack case (housing 338) that encircles a battery compartment for accommodating the battery cells (col. 101, lines 19-28). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of White incorporated by reference in Rudolph such that the nominal voltage of the first battery pack is any reasonable voltage, including a nominal voltage of 48V, in order to allow the worker to select the appropriate voltage rating with respect to the power rating of the saw and/or other operational parameters. Examiner notes that it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to try any reasonable voltage amount for the battery depending upon the size of the power tool, the type of blade being utilized and the type of material being cut.
	Regarding Claim 10, the modified electric circular saw of Parks substantially disclosed above fails to specifically disclose one of the first battery pack comprises a plurality of battery cell groups connected in series and each battery cell group comprises two battery cells connected in parallel with each other.	However, White (US Patent 9,406,915), which is incorporated by reference in its entirety by Rudolph (US Publication 2017/0120436), teaches it is known in the art of battery packs for electric power tools (fig. 1B; col. 54, lines 8-14), such as electrical circular saws (col. 55, lines 1-4), wherein one of the first battery pack (14; see fig. 2B) comprises a plurality of battery cell groups (subsets, 28) connected in series (col. 48, line 29) and each battery cell group (subset 28) comprises two battery cells (26; col. 48, lines 27-28) connected in parallel with each other (col. 4, lines 28-29).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of White incorporated by reference in Rudolph such that the first battery pack comprises a plurality of battery cell groups connected in series and each battery cell group comprises two battery cells connected in parallel with each other in order to facilitate a desired voltage in the battery pack, wherein White states that the battery packs of the disclosure can be “convertible battery packs” that can switch between two different configurations of connecting the cells in the battery pack to deliver different levels of voltage to the power tool (White, col. 2, lines 47-52).	Regarding Claim 11, the modified electric circular saw of Parks substantially disclosed above includes the main handle (Parks, 14) is disposed symmetrically about a plane (Parks, annotated fig. 6) and a rotation axis of the motor shaft (armature shaft 54 of Parks) that rotates relative to the housing (Parks, paragraph 0031, lines 7-8 and paragraph 0044, lines 6-8) appears to be located in the plane. Examiner notes that the rotational axis of the motor (Parks, 16) appears to be aligned coaxially with the housing (Parks, 12) so as to be aligned with the plane of symmetry of the first grip portion (Parks, annotated fig. 6).
    PNG
    media_image2.png
    412
    833
    media_image2.png
    Greyscale
	Parks does not specifically state that the rotation axis of the motor shaft that rotates relative to the housing is located in the plane as set forth in Claim 11.	However, Xing states in lines 7-12 of paragraph 0026, “[t]he motor 12 is located under the handle 14 [such that] the motor 12, the battery pack 17 and the handle 14 are located so as to be aligned in one plane and parallel to the plane in which the circular saw 13 lies.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the further teaching of Xing such that the motor shaft of Parks rotates relative to the housing in the plane of symmetry of the main handle in order to achieve a circular saw with compact structure and better balance (Xing, paragraph 0026, lines 8-10).
	Regarding Claim 12, the modified electric circular saw of Parks substantially disclosed above includes when the first battery pack (Xing, 17) couples to the housing [via the coupling portion] and the first battery pack is also disposed symmetrically about the plane (Xing, fig. 5). As set forth in the rejection for Claim 11, Xing states in lines 10-12 of paragraph 0026, “the motor 12, the battery pack 17 and the handle 14 are located so as to be aligned in one plane and parallel to the plane in which the circular saw 13 lies.”	Regarding Claim 18, the modified electric circular saw of Parks substantially disclosed above fails to specifically disclose the accommodating portion is made of metal material.	However, Rudolph (2017/0120436) states in lines 4-6 of paragraph 0023, “[t]he housing 8 can be formed of any material including, but not limited to plastic, metal or a composite material.”	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the further teaching of Rudolph such that the accommodating portion of Parks is formed from any reasonable material, including metal, since Rudolph suggests the main body structure of the saw can be formed from any material. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As best understood, Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US Publication 2011/0239472), Xing (US Publication 2011/0185581), Rudolph (US Publication 2017/0120436), Watson (US Patent 6,161,293) and Brotto (US Publication 2007/0240892) in further view of Roβkamp et al (US Publication 2010/0218386), herein referred to as Roβkamp.	Regarding Claim 4, the modified electric circular saw of Parks substantially disclosed above includes a motor axis of rotation (collinear with dashed line identifying the “plane [of symmetry of the first grip portion]” in annotated fig. 6 of Parks) of the motor shaft (armature 54 of Parks) relative to the housing is perpendicular to the first axis (rotational axis A-A of output drive shaft 26 of Parks). Examiner notes that fig. 18 of Parks depicts a cross-section of the output drive shaft 26, wherein fig. 18 is taken along ling 18-18 of fig. 6 which is oriented perpendicular to the motor rotation axis.	The modified electric circular saw of Parks substantially disclosed above fails to disclose that the first battery pack is disposed between the main handle and the motor.	However, Rudolph (US Publication 2017/0120436) teaches the coupling portion (52) for detachably coupling the battery (10) can be disposed either sequentially at the base of the main handle (50) thereby connecting the main handle and the housing (8) of the power tool (fig. 6), or, alternatively, the coupling portion (battery compartment 12) “can be in the center of the power cutter, wherein the battery can be inserted through the top side of the housing” (paragraph 0025, lines 18-20). According to the teaching of this example, one having an ordinary skill in the art can easily recognize the alternative battery insertion location shown in annotated fig. 1 of Rudolph as a suitable location for inserting the battery.
    PNG
    media_image3.png
    525
    743
    media_image3.png
    Greyscale
 	Additionally, Roβkamp (US Publication 2010/0218386) teaches it is known in the art of battery powered electric powered tools to provide a coupling portion (compartment 16) for receiving a battery pack (15) disposed between a main handle (portion of rear grip 4 with control lever 41) and the motor (8).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Rudolph and Roβkamp such that the first battery pack is disposed between the main handle and the motor in order to position the battery at a location within the housing so as to protect the battery from making accidental contact with the ground or workpiece when the saw is put down and to help improve the balance of the tool by shifting “the position of the center of gravity of the battery pack [and the center of gravity of the electrical circular saw overall] within the device housing” (Roβkamp, paragraph 0009, lines 2-3).	Regarding Claim 20, the modified electrical circular saw of Parks as set forth above in the rejection for Claim 1 discloses an electric circular saw (Parks, fig. 1), comprising: 	a saw blade (Parks 19) configured to rotate about a first axis (axis A-A of Parks); 	a motor (Parks 16) comprising a motor shaft (armature shaft 54 of Parks) for driving the saw blade to rotate (paragraph 0031, lines 7-10 and paragraph 0004, lines 8-11); 	a housing (casing 12 of Parks) provided with an accommodating portion for accommodating the motor (the casing is hollow and “can be shaped to house motor 16 and a drive transmission 18,” paragraph 0031, lines 7-8 of Parks); 	a bottom plate (98) for contacting a workpiece (fig. 13); 	a worm gear assembly (drive transmission 18 with a worm gear 74 on armature 54 of motor 16 and cooperating worm gear 91 on output driveshaft 26 upon which the saw blade 19 is directly mounted; see figs. 1 and 18 of Parks) for realizing power transmission between the motor and the saw blade (Parks; paragraph 0031, lines 7-10); and 	a power supply device comprising a first battery pack (element 17 of Xing; as set forth above in the rejection for Claim 1) for providing energy source to the motor; 	wherein a ratio of a nominal voltage of the first battery pack battery pack to a weight of the electric circular saw is greater than or equal to 6V/Kg and less than or equal to 12V/Kg (as modified in view of the teachings of Rudolph set forth in the rejection for Claim 1); 	wherein the housing comprises: 	a main handle (Parks 14) comprising a first grip portion (Parks 17) for a user to grip with a first hand; an auxiliary handle (20) comprising a second grip portion (21) for the user to hold a second hand; and 	a first coupling portion (as modified in view of the teaching of Xing set forth in the rejection for Claim 1) as for detachably coupling with the battery pack (Xing 17).	● The modified electric circular saw of Parks substantially disclosed above fails to specifically disclose a center of gravity of the electric circular saw is located between the first grip portion and the second grip portion.	However, Rudolph (US Publication 2017/0120436) teaches a coupling portion (52) for detachably coupling the battery (10) can be disposed either sequentially at the base of the main handle (50) thereby connecting the main handle and the housing (8) of the power tool (fig. 6), or, alternatively, the coupling portion (battery compartment 12) “can be in the center of the power cutter, wherein the battery can be inserted through the top side of the housing” (paragraph 0025, lines 18-20). According to the teaching of this example, one having an ordinary skill in the art can easily recognize the alternative battery insertion location shown in annotated fig. 1 of Rudolph as a suitable location for inserting the battery. Furthermore, Rudolph states the center of gravity (5000) of the circular saw (fig. 6) is positioned at a location beneath an auxiliary handle (100) thereof (paragraph 0035). 	Additionally, Roβkamp (US Publication 2010/0218386) teaches it is known in the art of battery powered electric powered tools to provide a coupling portion (compartment 16) for receiving a battery pack (15) disposed between a main handle (portion of rear grip 4 with control lever 41) and the motor (8).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Rudolph and Roβkamp such that the first battery is disposed in any reasonable location with respect to the electric circular saw, including at a location between the main handle and the motor, wherein the resulting center of gravity of the electric circular saw being located between the first grip portion and the second grip portion due to both the battery and motor being located there between, ensuring the device is “easier to hold” (Xing; paragraph 0029, line 14) and to make the electric circuit saw easier to manage during operation.	● The modified electric circular saw of Parks substantially disclosed above fails to disclose the power supply device comprises a plurality of battery cells and a ratio of a diameter of the saw blade to a number of the battery cells comprised in the power supply device is greater than or equal to 6mm/cell and less than or equal to 11mm/cell.	However, the following references provide teaching that is pertinent to the aforementioned limitation:	First, Watson (US Patent 6,161,293) teaches it is known in the art of electric circular saws to utilize a circular saw blade (16) that is “preferably 5 ½” in diameter” (col. 2, line 5), wherein Watson also teaches “[b]attery powered circular saws were typically made using a smaller diameter blade, typically 4” to 5 ½” as opposed to the traditional circular saw with uses 7” to 8” diameter saw blade” (col. 1. Lines 10-13). Thus, Watson teaches a range of saw blade diameters that are commonly utilized in electric circular saws.	Second, Brotto et al (US Publication 2007/0240892) teaches it is known cordless power tools, particularly, electric circular saws, as shown in fig. 4, to utilize a battery pack (e.g., fig. 6A-6C) that can be provided with a variety of battery cell configurations (e.g. figs. 7A-8B), wherein according to paragraph 0061, lines 1-4, “[v]olts per cell and the number of cells for the orientation shown in figs. 7A-8B may be tailored to the desired total power required of the high power Li-ion battery pack.” More specifically, the examiner notes battery pack configurations are shown to have, e.g., 7 cells (fig. 8A), 10 cells (fig. 7A), 14 cells (fig. 8B), or 21 cells (fig. 7B), wherein other suitable configurations are possible depending upon the specific voltage of each cell, the dimensions of each cell, and the overall desired output of the power source depending upon the constraints determined by the operator, i.e., as set forth in the aforementioned teaching of Rudolph.	One having an ordinary skill in the art of electric circular saws will recognize the aforementioned values for saw blade diameter and number of battery cells are just a sample of possible values in the art. Moreover, one having an ordinary skill in the art will recognize that any circular saw powered by a battery pack or power source with a plurality of cells will have a ratio of a diameter of saw blade presently being used to number of battery cells utilized in the power source for said circular saw. As such, the ratios of the saw blade diameter to the number of battery cells for the aforementioned values are set forth below  in Table 1. Note: the saw blade diameter values converted to mm from inches and ratio values that fall within the claimed range of greater than or equal to 6mm/cell and less than or equal to 11mm/cell are bolded.
Table 1: Ratio of Diameter of Saw Blade to Number of Battery Cells
 
Diameter (mm)
# of Cells
101.6
139.7
177.8
203.2
7
14.5143
19.9571
25.4
29.0286
10
10.16
13.97
17.78
20.32
14
7.25714
9.97857
12.7
14.5143
21
4.8381
6.65238
8.46667
9.67619

	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the further teaching of Watson and Brotto, such that a ratio of a diameter of the saw blade to a number of the battery cells comprised in the power supply device is any reasonable value, including a ratio being greater than or equal to 6mm/cell and less than or equal to 11mm/cell, since any suitable power source with a reasonable number of battery cells can be selected for a saw blade of a given diameter  because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
As best understood, Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US Publication 2011/0239472), Xing (US Publication 2011/0185581), Rudolph (US Publication 2017/0120436), Watson (US Patent 6,161,293) and Brotto (US Publication 2007/0240892) in further view of Fukinuki (US Publication 2010/0299943) and Yoshikane et al (US Publication 2015/03287764), herein referred to as Yoshikane, as evidenced by Haneda (US Publication 2017/0203462). 
	Regarding Claim 5, the modified electrical circular saw of Parks substantially disclosed above fails to disclose the electric circular saw further comprises a second battery pack, the coupling portion is defined as a first coupling portion, the housing is further provided with a second coupling portion for detachably coupling with the second battery pack, the power supply device further comprises a second battery pack and the housing further comprises a second coupling portion for detachably coupling with the second battery pack, wherein the first coupling portion connects a first end of the main handle and a first end of the accommodating portion, the second coupling portion connects a second end of the main handle and a second end of the accommodation portion, and wherein the first coupling portion is provided between the motor and the second coupling portion in a direction of an axis of rotation of the motor shaft.	However, Rudolph, Fukinuki and Yoshikane provide the following teaching that is pertinent to the limitations of Claim 5:	● First, Rudolph (US Publication 2017/0120436) teaches it is known in the art of electric circular saws (figs. 1 and 6) for the coupling portion (52) for detachably coupling the battery (10) to be disposed either sequentially at the base of the main handle (50) thereby connecting the main handle and the housing (8) of the power tool (fig. 6), or, alternatively, the coupling portion (i.e. battery compartment 12) “can be in the center of the power cutter, wherein the battery can be inserted through the top side of the housing” (paragraph 0025, lines 18-20). According to the teaching of this example, one having an ordinary skill in the art can easily recognize the “alternative battery insertion location” shown in annotated fig. 1 of Rudolph as a suitable location for inserting the battery.	● Second, Fukinuki (US Publication 2010/0299943) teaches it known in the art of electrical circular saws to utilize two battery packs for powering the saw (fig. 1), the coupling portion is defined as a first coupling portion, the housing is further provided with a second coupling portion for detachably coupling with the second battery pack (each battery pack 17 is provided with a respective coupling portion), wherein Fukinuki states in lines 22-26 of paragraph 0013, “the direct current circular saw 10 also includes a battery assembly 17 for supplying power to the direct current motor 12.  If it is desired, the direct current circular saw 10 can be equipped with a battery assembly 17 that has a single battery, two batteries, or multiple batteries.”	● Finally, Yoshikane (US Publication 2015/0328764) teaches it is known in the art of electric power tools (see, for example, figs. 22, 23 or 27) with two batteries (170A, 170B) and two corresponding coupling portions (160A, 160B) to position the respective coupling portions on the housing (103) of the power tool in such a manner such that “a compact arrangement of a plurality of batteries is possible” (paragraph 0012, lines 1-2) and “the combined center of gravity of the batteries mounted to said plurality of [coupling portions] is located on a plane including the driving axis and a handle central axis which extends in the handle extending direction” (paragraph 0032, lines 3-6).	In view of the references set forth above, it would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Rudolph, Fukinuki and Yoshikane such that the housing of Parks is provided with a second coupling portion for detachably coupling with a second battery, so as to have two coupling portions are provided on the housing of the saw, as suggested by Fukinuki and Yoshikane, wherein the first coupling portion is provided between the motor and the second coupling in a direction of an axis of rotation of the motor shaft, as suggested by the “alternative battery insertion location” in annotated fig. 1 of Rudolph, and the second coupling portion is situated at portion of the handle closer to the bottom plate thereby connecting the handle to the accommodating portion, in order to allow the user to select “a connecting mode of the battery packs 170A, 170B [so they can be] switched between in series mode and in parallel mode” (Yoshikane, paragraph 0114, lines 19-23), wherein when the two battery packs “are electrically connected in parallel … a long-term driving of the [electric circular saw] becomes possible” (Yoshikane, paragraph 0114, lines 16-18), wherein the placement of the batteries enables “a compact arrangement of a plurality of batteries” (Yoshikane, paragraph 0012, lines 1-2) and because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 	As evidenced by Haneda (US Publication 2017/0203462), it is known in the art of electrical saws powered by removable batteries to utilize two battery packs (31), wherein Haneda states in paragraph 0068, lines 4-11, “the electric motor 23 can be used with high output when the pair of battery packs 31 are series-connected [i.e. ‘in series mode’] with respect to the electric motor 23, whereas the electric motor 23 can be used for a long period of time when the pair of battery packs 31 are parallel-connected with respect to the electric motor 23. The series connection and the parallel connection can be selected by a control circuit.” Thus, it is clear to one having an ordinary skill in the art that utilizing two battery packs in the device allows the worker to utilize more operating modes over a longer duration of time while maintaining a well-balanced power tool that is easy to move and operate.
	Regarding Claim 6, the modified electrical circular saw of Parks substantially disclosed above includes a direction in which the first battery pack couples to the first coupling portion and a direction in which the second battery pack couples to the second coupling portion are perpendicular to each other. As set forth above in the rejection for Claim 5, the first battery pack coupled to the first coupling portion into the top of the housing of the modified electric circular saw of Parks, wherein the housing (12) is elongated to provide the first coupling portion in front of the main handle (14) and the second battery pack is inserted into the second coupling portion formed below the main handle (14) and “behind the motor so as to have a linear relationship with the motor,” as set forth by Xing in lines 3-5 of paragraph 0023.
As best understood, Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US Publication 2011/0239472), Xing (US Publication 2011/0185581), Rudolph (US Publication 2017/0120436), Watson (US Patent 6,161,293) and Brotto (US Publication 2007/0240892) in view of Hempe et al (US Publication 2003/0163924), herein referred to as Hempe.	Regarding Claim 13, the modified electric circular saw of Parks substantially disclosed above includes the housing (casing 12) appears to be shown with a plurality of airflow inlets. Examiner notes that in fig. 4 of Parks, reference character 16, which identifies “a motor,” also points one of the plurality of aforementioned airflow inlets. 	The modified electric circular saw of Parks substantially disclosed above fails to specifically the housing is provided with an airflow inlet, an airflow outlet, and a circuit board disposed in the accommodating portion, wherein the circuit board and the motor forming an electrical connection and a cooling airflow flows into the housing through the airflow inlet and out of the airflow outlet after sequentially flowing through the circuit board and the motor.	 However, Hempe teaches it is known in the art of electric saws to provide a saw with a housing (control unit housing 104 and drive unit housing 108) with an airflow inlet (air intake vents 360) at one end, an airflow outlet (air outlet vent 364) at an opposite end, and a circuit board (first PCB 169 and second PCB 172) disposed in the accommodating portion (fig. 15), wherein the circuit board and the motor forming an electrical connection (paragraph 0062, lines 28-34) and a cooling airflow flows into the housing through the airflow inlet (paragraph 0081, lines 5-9) and out of the airflow outlet (paragraph 0084, lines 1-8) after sequentially flowing through the circuit board and the motor (paragraph 0082).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Hempe such that the housing is formed with an airflow inlet, an airflow outlet, and a circuit board provided inside the accommodation portion of the housing at a location prior to the motor in the direction of cooling airflow in order to facilitate the use of a switched reluctance motor (“SR”) because they have “increased performance and a rugged construction for harsh environments,” “produce more torque than similarly sized models of the other types of motors,” and “include efficiencies over a wider range of operation” (Hempe, paragraph 0005, lines 3-7), wherein one having an ordinary skill in the art recognize SR motors require the incorporation of a circuit board within the housing to control the motor (Hempe, paragraph 0003, lines 7-8) and to facilitate the cooling of the circuit board and motor to maintain the efficient operation of the motor (Hempe, paragraph 0079, lines 1-4). 
	Regarding Claim 14, the modified electric circular saw of Parks substantially disclosed above the circuit board comprises a PCB substrate (first PCB 169 and second PCB 172) that extends in a plane perpendicular to an axis of rotation about which the motor shaft (Hempe, 132) rotates relative to the housing (Hempe, annotated fig. 15). Examiner notes that this construction allows for a compact construction of the electric circular saw in the axial direction. 
    PNG
    media_image4.png
    509
    797
    media_image4.png
    Greyscale
 
	Regarding Claim 15, the modified electric circular saw of Parks substantially disclosed above includes a heat sink (176) connected to the circuit board (via power box 180; fig. 16), the heat sink comprising a cooling substrate (annotated fig. 15; the substrate draws heat away from the electrical components mounted on at least the first PCB 172 so as to be considered a “cooling substrate”) extending in the second plane, and wherein the second plane is perpendicular to the axis of rotation about which the motor shaft rotates relative to the housing (Hempe, annotated fig. 15).	Regarding Claim 19, the modified electric circular saw of Parks substantially disclosed above fails to disclose a circuit board provided in the accommodating portion; a wire connecting the circuit board and the motor, and a limit baffle surrounding a partially open limit space, and wherein the limit baffle restricts the wire within the limit space to prevent the wire from contacting the accommodating portion.	However, Hempe teaches it is known in the art of electric saws to provide a saw with a housing (control unit housing 104 and drive unit housing 108) with a circuit board (first PCB 169 and second PCB 172) provided in the accommodating portion (fig. 15), a wire (constituted by a terminal block 192 and female connectors 191) connecting the circuit board and the motor (fig. 16), and a limit baffle (“rear bell” 160) surround a partially open limit space (the space within annular wall 172 of the rear bell 160), and wherein the limit baffle restricts the wire within the limit space to prevent the wire from contacting the accommodation portion (the inside of control unit housing 104 and drive unit housing 108). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Hempe such that the housing is formed with a circuit board and a limit baffle provided inside the accommodation portion of the housing wherein wires connecting the circuit board and motor are prevented from contacting the interior of the accommodation portion by the limit baffle in order to facilitate the use of a switched reluctance motor (“SR”) because they have “increased performance and a rugged construction for harsh environments,” “produce more torque than similarly sized models of the other types of motors,” and “include efficiencies over a wider range of operation” (Hempe, paragraph 0005, lines 3-7), wherein one having an ordinary skill in the art recognize SR motors require the incorporation of a circuit board within the housing to control the motor (Hempe, paragraph 0003, lines 7-8) and the limit baffle helps to facilitate the cooling of the circuit board and motor to maintain the efficient operation of the motor (Hempe, paragraph 0079, lines 1-4) and the maintain the position of the wires within the device during continuous operation cycles.
As best understood, Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parks (US Publication 2011/0239472), Xing (US Publication 2011/0185581), Rudolph (US Publication 2017/0120436), Watson (US Patent 6,161,293), Brotto (US Publication 2007/0240892), and Hempe (US Publication 2003/0163924) in further view of Agnes et al (US Patent 6,570,284), herein referred to as Agnes.
	Regarding Claim 16, the modified electric circular saw of Parks substantially disclosed above fails to disclose the heat sink also comprises a sidewall surrounding the cooling substrate at the edge of the cooling substrate, a plurality of cooling ribs are provided on the sidewall, and the plurality of cooling ribs extend in a direction parallel to the axis of rotation about which the motor shaft rotates relative to the housing.	However, Examiner notes that Hempe states, “[i]n alternative constructions, the air passages may be altered to allow for an efficient cooling process” (paragraph 0084, lines 23-24). Furthermore, Hempe teaches a “rear bell” 160 formed with a substrate  (annular region 252) and a sidewall (272), wherein the annular region is formed between the first PCB 169 and the motor, as shown in fig. 15.	Additionally, Agnes (US Patent 6,570,284) teaches it is known in the art of providing a cooling function within an electrically driven power tool (fig. 8) to form a heat sink (pair of aluminum heat sinks 102) constructed with a sidewall (the base portion connecting the extruded fins; col. 8, lines 16-17) surrounding a PCB (82), a plurality of cooling ribs (“extruded fins,” col. 8, lines 16-17) are provided on the sidewall (fig. 4), and the plurality of cooling ribs extend in a direction parallel to the axis of rotation about which the motor shaft rotates relative to the housing (figs. 4 and 8).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Agnes such that the “rear bell structure” (160 of Hempe) is formed as a heatsink with a cooling substrate (annular region 252, Hempe) and a side wall (272, Hempe) and further having a plurality of cooling ribs extending outwardly from said sidewall, as suggested by Agnes, in order to provide additional cooling for the first PCB (169, Hempe), wherein this modification is supported by the following statement made by Hempe in paragraph 0084, lines 23-24: “[i]n alternative constructions, the air passages may be altered to allow for an efficient cooling process.” 
As best understood, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parks (US Publication 2011/0239472), Xing (US Publication 2011/0185581), Rudolph (US Publication 2017/0120436), Watson (US Patent 6,161,293), Brotto (US Publication 2007/0240892), Hempe (US Publication 2003/0163924) and Agnes (US Patent 6,570,284) in further view of Mergener et al (US Publication 2013/0313925), herein referred to as Mergener. 	Regarding Claim 17, the modified electric circular saw of Parks substantially disclosed above (as set forth in the rejection for Claim 16, includes the heat sink (modified real bell 160 of Hempe) also comprises a sidewall (Hempe 272) surrounding the cooling substrate (annular region 252 of Hempe) at the edge of the cooling substrate, a plurality of cooling ribs (“extruded fins,” described by Agnes in col. 8, lines 16-17) are provided on the sidewall, an airflow channel for guiding the airflow is provided between two adjacent cooling ribs (Agnes, col. 8, lines 12-19), wherein a terminal block (Hempe 192) and female connectors (Hempe 191) connect the circuit board and the motor (Hempe, fig. 16). Please see the rejection for Claim 16 set forth above for the citations regarding these limitations.	The modified electric circular saw of Parks substantially disclosed above fails to include a wire for connecting the circuit board and the motor; and the wire passes through the airflow channel between the two cooling ribs. 	However, Mergener (US Publication 2013/0313925) teaches it is known in the art of compact electric power tools to provide a PCB (multiple PCBs are disclosed including ejectment 202 in fig. 11 and element 302 in fig. 17A) and an associated heat sink (206) formed with heat sink fins (208) through which cooling air flows, wherein the electric power tool is further provided with a plurality of wires (212) that connect the electronic components therein (paragraph 0046, lines 12-16). Examiner notes that PCB (302) is formed with channels (322) through which control wires (336) run.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the electric circular saw of Parks substantially disclosed above with the teaching of Mergener such that the wires connecting the circuit boards to the motor pass through channels in formed in the heatsink in order to “provide additional thermal management” (Mergener; paragraph 0044, lines 15-16), thereby further ensuring the efficiency of the electric circular saw.
Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.	On page 10, lines 12-14 of the Remarks, the Applicant argues, “[a]s recited in the present claims, the circular saw is a DC, battery power tool with a large battery pack, is a worm saw, and is a two-handed circular saw. In other words, the electric saw claimed is a wood saw for cutting wood.”	The Examiner respectfully disagrees. The statement that saw, as claimed, “is a wood saw for cutting wood” is not commensurate with the scope of the claim. Additionally, the words “is a worm saw” is not commensurate with the scope of the claim. Moreover, it is unclear to the Examiner how the combination of features listed above, i.e., the circular saw [being] a DC, battery power tool with a large battery pack, is a worm saw, and is a two-handed circular saw” specifically makes the saw as a wood saw. 	On page 10, lines 15-18 of the Remarks, the Applicant argues, “the examiner goes to great lengths to combine multiple references. More precisely, claim 2, which has been amended into claim 1, is rejected over a combination of Parks, Xing, Rudolph, Watson, Brotto, and Zapata. Six references never combined until the present application.”	The Examiner respectfully disagrees. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).	On page 10, line 19- page 11, line 21 of the Remarks, the Applicant argues that because of the differences between the circular saw of Parks and the circular saw of Xing (i.e., “Parks … is [an] AC power tool, having its own unique set of challenges and design constraints that are not necessarily applicable or translatable to the present invention [while] … the circular saw [of] Xing (US20110185581) happens to be a DC power tool, but is a single handled saw with a very small battery park. The saw also operates with a motor bevel gear and large bevel gear rather than a worm saw as presently claimed”) “simply replacing an AC power supply with a DC power supply is not without challenges and design consideration.” 	The Examiner respectfully disagrees. As noted above in the 112 rejection for Claim 1 on page 3, it is noted that bevel gear transmissions are sometimes considered to be a “worm gear assembly.” Thus, the transmission of Xing could be considered a worm gear assembly by one of ordinary skill in the art. Additionally, Parks describes circular saws in the Background as “commonly [being] used in both residential and commercial applications” (paragraph 0003, lines 1-2). This suggests one having an ordinary skill in the art could apply the disclosure of Parks to a super-heavy duty power tool for construction or to a light-duty power tool used at home by the weekend carpenter, both uses benefitting from the features of the disclosed power tool. Moreover, Xing specifically states the circular saw disclosed therein can be configured as either an AC power tool or a DC battery power tool (paragraph 0023, lines 1-9). 	All this being said, the challenges and design considerations faced by one of ordinary skill in the art when modifying the circular saw of Parks to include a battery as taught by Parks are well within the ordinary skill of one in the art. 
	On page 11, line 22 - page 12, line 2 of the Remarks, the Applicant addresses the specific natures of Rudolph and Hempe, i.e., being “a concrete saw” and “a reciprocating saw,” respectively, and thus, require significant power and gear differences that cannot be simply incorporated into Xing or Parks.	The Examiner respectfully disagrees.  In response to applicant's argument that the specific differences cannot be incorporated into “Xing or Parks,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).	In this case, the Examiner notes that Xing, Rudolph and Hempe are used to teach what is known in the art with respect to the specific limitations they are used to teach. For example, Rudolph is a two-handed battery powered circular saw and provides teaching that is pertinent to the issues associated with tools of that nature, i.e., providing power to a cumbersome power tool while maintaining balance and ease of use. While Rudolph generally discloses a circular saw used for cutting concrete or marble rather than wood, the teaching of Rudolph is applicable to all two-handled power tools, like that of Parks. Moreover, Hempe states in paragraph 0006, “[o]ne type of electrical device that can benefit from the use of SR motors includes power tools and, more particularly, power tools configured to be hand-held during operation ("hand-held power tools"). Hand-held power tools generally include, for example, drills, circular saws, grinders, reciprocating saws, sanders, etc.” Thus, the teaching of Hempe is applicable to both reciprocating saws and circular saws. 	On page 12, lines 6-11 of the Remarks, the Applicant argues, “the examiner is picking and choosing various parts and teachings from at least six different references and stating that it would have been obvious to combine without any real consideration of any of the design requirements necessary to achieve any of the modifications in Parks. Thus, there is no enumerated reasonable expectation of success in the proposed modifications and there cannot be any prima facie case of obviousness established.”	The Examiner respectfully disagrees. All of the references are directed towards electric hand-held power tools, how they are powered and implemented and the modifications set forth above would have been obvious to one having an ordinary skill in the art for the aforementioned reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 11, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                                                                                                                                                                                                                        10/12/2022